     Case 3:11-cv-01256-JAH-AGS Document 208 Filed 06/26/20 PageID.5556 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7                          UNITED STATES DISTRICT COURT
 8                         SOUTHERN DISTRICT OF CALIFORNIA
 9
10     TREVOR REYNOLDS, et al.,                        Case No. 11cv1256-JAH (AGS)
11                                   Plaintiffs,
                                                       ORDER VACATING TELEPHONIC
12     v.                                              STATUS CONFERENCE
13
14     COUNTY OF SAN DIEGO, et al.,
15                                 Defendants.
16
17          Upon the Court’s own motion, it appearing from the record that the parties have
18    reached a settlement, IT IS HEREBY ORDERED the Telephonic Status Conference set
19    for June 29, 2020, at 2:30 pm is VACATED..
20          IT IS SO ORDERED.
21
22
23
24    DATED: June 26, 2020
                                                   _________________________________
25
                                                   Hon. John A. Houston
26                                                 United States District Judge
27
28

                                                   1
                                                                            11cv1506-JAH (AGS)
